Citation Nr: 1429494	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-13 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, November 1990 to July 1991, and again from October 1995 to April 1996.  He also had additional periods of active duty for training (ACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that assigned a 50 percent rating for PTSD, after granting service connection for the same.  

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development.  The development was completed and the file has been returned to the Board for adjudication.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.


FINDING OF FACT

For the period of the appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings and effective dates in a letter sent to the Veteran in July 2006.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records, Social Security Administration records, and pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran and others on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted during the course of the appeal period in June 2007 and April 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  The VA examination reports were comprehensive and adequately addressed the Veteran's psychiatric symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's PTSD has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the April 2012 examination failed to address the question of whether the Veteran's psychiatric disorder prevented employment.  The examiner also did not report the Veteran's Global Assessment of Functioning (GAF) score.  Such does not render the examination inadequate.  As will be discussed below, the examiner acknowledged both oversights and provided an explanation as to why an opinion on both questions could not be provided.

Finally, it is noted that this appeal was remanded by the Board in March 2012 for further development.  The Board instructed the RO to obtain additional VA medical records and to schedule the Veteran for a psychiatric examination.  The Board is satisfied there was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The additional medical records have been associated with the claims file.  The Veteran was afforded a VA psychiatric examination in April 2012, as noted above.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.




II. Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

70 - 61 Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

60 - 51 Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

50 - 41 Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31 Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In March 2006, the Veteran was seen for depression and indicated that he has had poor sleep for many years with difficulty both falling and staying asleep.  He noted that his depression likely worsened when he retired and had more pain in his neck and back.  He denied suicidal ideation and realizes he does better if he can get his mind occupied but has little motivation.  He does try to play golf but has little pleasure from activities.  He indicated that he had intrusive thoughts but did not care to discuss them.  He was prescribed medication and was assigned a GAF of 50.  He was again seen in August 2006 and assigned a GAF of 55.  
 
VA treatment records from September 2006 indicate that the Veteran was seen for a private mental health clinic session.  He discussed multiple incidents in Vietnam, including one with a highly poisonous snake, a road mine that exploded, and one memory of his unit being sent into enemy territory by mistake.  He reported that he dreams about these incidents and he was having an increase in intrusive thoughts, "remembering more incidents and events from combat."  The Veteran was described as "alert, oriented and cooperative."  He indicated no suicidal or homicidal ideations, no evidence of hallucinations and/or delusions.  The Veteran's intelligence, memory, judgment and insight were adequate.  

In October 2006, the Veteran reported "two weeks of poor sleep and feeling depressed."  He was "having nightmares in bits and pieces."  He reported being "heavily involved with his wife and teenage son."  The Veteran stated that he was committed to his family and that "he read a lot and was involved in an educational project in Jamaica."  He was described as alert and oriented without indications of suicidal or homicidal ideations.  There was no evidence of hallucinations or delusions.  An addendum psychiatry note stated that the Veteran was "casually dressed and groomed, pleasant, cooperative, alert, oriented x3."  He also was described as "mildly to moderately dysphoric with a broad range of affect."  A GAF of 55 was assigned.  

In November and December 2006,  the Veteran continued treatment for depression and PTSD.  He was described as  "alert, oriented and cooperative" without suicidal or homicidal ideation.  There was no evidence of hallucinations or delusions.  He began discussing more about his experiences in Vietnam and stated that he has "difficulty with the holiday season."  

VA treatment records from January 2007 note that the Veteran "continue[s] to have episodic depression and poor sleep."  He was assessed with PTSD and Depressive Disorder NOS.  The physician noted that the Veteran was "casually dressed and groomed, pleasant, cooperative, alert, oriented x3."  He had a "broad range of affect" and his memory "seem[ed] intact."  The Veteran denied any suicidal or homicidal ideation and there was no evidence of psychosis.  The physician assigned a GAF of 55. 

During a VA examination in June 2007, the Veteran indicated that he was divorced in 1978 and remarried.  He has 2 children from his first marriage and 1 from his current marriage.  He also indicated that he obtained his bachelor's degree during his Reserves service after active duty.  He reported "little socialization but has one or two friends" and he has "no current hobbies."  There was no history of suicide attempts, violence, or issues associated with alcohol/other substance use.  He was described as "clean, casually dressed" with a constricted affect and dysphoric mood.  The Veteran displayed a lack of eye contact but his attention was intact and he was oriented to person, time, and place.  His thought process was described as evasive and he was preoccupied with one or two topics.  His intelligence is "above average" and he "understands outcome of behavior" and that "he has a problem."  His sleep was interrupted by pain and nightmares.  He did not exhibit inappropriate behavior or have obsessive/ritualistic behavior.  The Veteran reported panic attacks of "limited symptoms in crowds."  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and did not have any problem with activities of daily living.  The examiner noted that the Veteran was "difficult to obtain information from due to guardedness and unwillingness to be open about problems."  

The Veteran reported "recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  Recurrent distressing dreams of the event.  Acting or feeling as if the traumatic event were recurring."  He made efforts to avoid thoughts, feelings, or conversations associated with the trauma and activities, places, or people that arouse recollections of the trauma.  He had markedly diminished interest or participation in significant activities.  He also displayed feelings of detachment or estrangement from others and a restricted range of affect.  He has a sense of a foreshortened future.  He has difficulty falling and staying asleep, irritability, and hypervigilance.  The examiner found that the disturbance "causes clinically significant distress or impairment in social, occupational or other important areas of functioning."  The avoidance symptoms are daily, hyperarousal symptoms vary to cues and are also impacted by chronic pain.  He exhibits social avoidance, distrust, depression, and anxiety.  A GAF score of 60 was assigned.  The examiner found that there was not a total occupational and social impairment due to PTSD signs and symptoms and that there were no deficiencies in thinking, family relations, work, mood, or school.  Instead, the examiner found that there was "reduced reliability and productivity due to PTSD symptoms."  

The Veteran submitted lay statements from his spouse and friend dated in October 2007 noting his depressed behavior and the impact it has had on his relationships.  He was described as withdrawn and disengaging.  The Veteran's spouse indicated that she and her son try to ensure the Veteran is eating and taking his medication but that being around him is "very sad".   

In October 2007, the Veteran was described as mildly dysphoric with a broad range of affect.  A GAF score of 55 was assigned.

A January 2008 psychiatry note indicates that the Veteran's appearance was appropriate and his speech was normal.  His attitude and behavior was appropriate.  The Veteran's mood was mildly to moderately depressed with a broad range of affect.  His insight and judgment were fair and a GAF score of 50 was assigned.  

In May 2008, the Veteran was found "alert, oriented, and cooperative."  The psychologist indicated that "In many ways this veteran appeared quite functional and together.  However, he was also a very sensitive, contemplative fellow who felt the horrors of war deeply embedded in his soul."  

In September 2008, the Veteran reported sleep disturbance, depression and sadness "associated with constant pain and an increasing number of recollections from his combat tour of duty."  He was "spending a good deal of time by himself and also meditating" which helped to calm him but "also allowed him to remember more traumatic material."  His thought process was normal, there were no abnormalities of thought content noted, his mood was sad and his affect depressed and flat.  He was assigned a GAF of 50.  

A medical assessment conducted in August 2009 noted that the Veteran had a negative screening for depression.  A similar finding was made in March 2010.  A report prepared in March 2012 included the notation that the Veteran denied suicidal ideation.

During the VA examination in April 2012,  the Veteran reported he stopped mental health treatment in September 2008.  He also indicated that he takes his medications "inconsistently" but was unable to provide the names of the medications.  He denied abusing alcohol but indicated that he drinks "when [he] feel[s] like it."  The Veteran reported "experiencing depressed mood" constantly of varying severity.  He indicated that he experiences anxiety "sometimes."  He stated that he had suicidal ideation but denied any intent.  He denied homicidal ideation or intent.  The Veteran reported hearing voices from the past during nightmares but did not report any other visual or auditory hallucinations.  He indicated that he had intrusive memories 8 to 10 times in the past month that take several minutes to get under control.  He stated that he had "quite a few" nightmares in the last month.  He also exhibited detachment and a restricted range of affect.  He had a sense of foreshortened future related to his recent surgery for breast cancer.  His sleep was interrupted "frequently due to chronic pain."  He indicated he had irritability/anger 2 or 3 times in the past month and an exaggerated startle response.  Although he stated he had some hypervigilance, the examiner noted that he "did not report any significant behaviors indicative of" hypervigilance.  The Veteran stated that he lives with his wife of 32 years but does not do much due to his chronic pain.

The examiner noted that "Although the veteran reports having significant depression and suicidal ideation, he declined having any symptoms on a VA screening on [March 2012].  Previously he denied experiencing depression on VA screenings on [August 2009] and [March 2010].  He did report, however, to having positive symptoms of PTSD on [March 2010] indicating his willingness to admit to symptoms on such screenings."  Based on the "discrepancy between the veteran's presentation of symptoms during this examination and his recent denial of depression and suicidal ideation" during recent appointments, the examiner was unable to provide a current GAF score or opinion regarding the Veteran's employment potential.  

Based on the above, a disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted at any time during this appeal.  This conclusion is based on the finding that at no point during this appeal does the severity of the Veteran's disability most closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

With respect to the 70 percent rating criteria, some fleeting, passive suicidal ideation is noted in the medical evidence of record.  This evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  The Veteran was regularly noted to be able to care for himself hygienically and intelligent, exhibiting effective communication.  

The June 2007 VA examiner stated that while the Veteran exhibited irritability and hypervigilance, such symptoms did not interfere with his activities of daily living.  Moreover, the medical evidence of record shows that the Veteran had friends and was "committed to his family."  The Board finds that the occasional, passive suicidal ideation with no plan does not produce "deficiencies in most areas" as is required by the 70 percent rating.

Even considering the severity of the symptoms described by the Veteran at his most recent VA examination in April 2012, the Veteran's symptoms do not rise to the level warranting a 70 percent disability rating.  His symptoms of depression and anxiety with intrusive thoughts and the occasional difficulties concentrating are properly encompassed by the 50 percent rating.   Consideration also must be given to the April 2012 examiner's indication that the Veteran over-endorsed his symptoms at the time of the examination.  The examiner noted that the Veteran had endorsed "significant" suicidal ideation and depression at the time of the examination but had denied suicidal ideation less than one month earlier.

The Board also acknowledges that the Veteran has not worked since 2003.  However, the Veteran does not relate this to his PTSD and regularly indicates that his chronic pain prevents him from participating in various activities.  Further, the evidence shows that the Veteran has had at least some relationship with his wife and children during the course of the appeal.  He has also described friendships outside his family.  The record does not suggest that the Veteran has had problems with judgment or thinking.  While there may be some deficiency in mood caused by his psychiatric disabilities, the symptoms of depression and anger on which this conclusion is based are not of the frequency, severity, or duration to satisfy the 70 percent rating criteria.

There have been no findings of poor hygiene or speech deficiencies.  The absence of the delineated symptoms is not outcome determinative.  However, there is no other evidence of symptoms of similar severity, frequency, and duration in the claims file to warrant the assignment of a disability rating of 70 percent.  See Vasquez-Claudio, supra. 

In reaching this conclusion, the Board also acknowledges that VA treatment records show that the Veteran has been assigned GAF scores as low as 50, with several assigned scores in the range indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Virtually no description of symptoms specific to the Veteran and reflective of serious symptoms appears in these treatment records, thus giving the Board no basis to rely upon these GAF scores in determining an appropriate disability rating.  In other words, the GAF scores as listed in these treatment records are not supported by the qualitative descriptions of the Veteran's symptomatology as discussed above.  Therefore, despite the assignment of GAF scores as low as 50, the Board finds that entitlement to a 70 percent evaluation is not warranted.

In contrast, the Board finds that the GAF score that was assigned by the VA examiner (a GAF score of 60 in 2007 "offered only for PTSD") is supported by the accompanying descriptions of the Veteran's complaints, pertinent history, and mental status examination findings and are thus highly probative to the case at hand.  This score reflects moderate symptoms, and is not consistent with a rating in excess of 50 percent.

For all the foregoing reasons, the Veteran's claim for an initial schedular rating in excess of 50 percent for PTSD must be denied.  See Fenderson, supra.

As for extra-schedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

The evidence of record does not reveal that the Veteran's PTSD disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's PTSD has been evaluated under the applicable Diagnostic Code (9411) that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as sleep impairment, intrusive thoughts, and disturbances of motivation and mood are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Lastly, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected PTSD.   The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


